Citation Nr: 0200539	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right hip 
disability.

(The issue of whether a May 23, 1955, March 28, 1980, or 
September 20, 1982, decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the grounds 
of clear and unmistakable error (CUE) is the subject of a 
separate decision of the Board).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953.

This matter comes before the Board on appeal from a 
September 2000 rating decision by the RO which denied an 
application to reopen a previously denied claim of 
entitlement to service connection for a right hip disability.  
In September 2001, the veteran testified at a videoconference 
hearing before a member of the Board.


FINDINGS OF FACT

1.  By rating action in January 2000, the RO denied an 
application to reopen a previously denied claim of 
entitlement to service connection for a right hip disability.  
The veteran was notified of the denial by letter that same 
month, but did not appeal.

2.  Certain new evidence received since the January 2000 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for a right hip disability.



CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a right hip disability 
has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for a right 
hip disability is not his first such claim.  By rating action 
of January 1954, the RO denied the veteran's claim of 
entitlement to service connection for a right hip disability, 
finding that right hip disability preexisted, and was not 
aggravated by, military service.  He was informed of the 
denial and filed an appeal.  By a decision entered on 
May 23, 1955, the Board denied the appeal.  That decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2001).

By rating action of January 1979, the RO denied the veteran's 
application to reopen the claim of entitlement to service 
connection for a right hip disability.  He was informed of 
the denial and filed an appeal.  By a decision entered on 
March 28, 1980, the Board denied the appeal.  That decision 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2001).  

By rating action of April 1981, the RO denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for a right hip disability.  
He was informed of the denial and filed an appeal.  By a 
decision entered on September 20, 1982, the Board denied the 
appeal.  That decision is likewise final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001). 

Most recently, by rating action of January 2000, the RO 
denied the veteran's application to reopen the previously 
denied claim of entitlement to service connection for a right 
hip disability.  That same month, the RO notified the veteran 
of that decision.  The veteran, however, did not appeal the 
RO's denial and, as a result, the denial became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1999).  

As the January 2000 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.302, 20.1103, 
the claim may now be reopened only if new and material 
evidence has been submitted since this last final 
disallowance.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001). 

The Board has reviewed the evidence associated with the 
claims folder since the January 2000 RO denial and finds that 
new and material evidence has been received sufficient to 
reopen the previously denied claim of service connection for 
a right hip disability.

The evidence available at the time of the January 2000 RO 
denial included the veteran's October 1951 pre-induction 
examination report, which indicates that the veteran had a 
symptomatic right hip.  X-rays were negative.  In March 1953, 
the veteran was admitted to the hospital for complaints of 
discomfort in the right hip over the region of the greater 
trochanter.  He reported that it was tender to pressure over 
this region; he was unable to lie on his right side, and 
prolonged standing or walking caused him to limp.  The 
veteran reported that he had had this trouble for the 
previous 4-5 years.  X-rays revealed an osteochondroma of the 
right femur.  In April 1953, an osseous lesion of the greater 
trochanter was excised.  Histopathological report revealed 
that the lesion was a chronic granulomatous osteomyelitis 
consistent with tuberculosis.  In May 1953, the final 
hospitalization diagnoses included probable tuberculous 
osteomyelitis of the greater trochanter of the right femur.  
In July 1953, a chest x-ray revealed a primary tuberculous 
complex, which was well calcified and was present on the 
right side.  A November 1953 hospitalization report indicates 
that, after a review by the laboratory staff, the opinion was 
that the primary lesion was a chronic bursitis.  The small 
amount of bone present was compatible with an osteochondroma 
and the mild chronic inflammatory infiltrate within the bone 
was considered secondary.  The bursitis was somewhat 
suggestive, though not diagnostic of tuberculosis.  A 
November 1953 separation examination report indicates that 
the veteran had hip pathology of some sort and had had 
corrective surgery in April 1953 with apparently good 
results, and no loss of function.  He also had a six-inch 
scar over the hip and lateral aspect of the right thigh.  

The evidence also included a December 1954 VA x-ray report 
which showed that the veteran had had an operation for the 
right hip and had had drainage.  X-ray report revealed that 
there was an irregularity involving the right greater 
trochanter.  This irregularity was probably subsequent to the 
surgery.  A portion of this trochanter had apparently been 
resected.  Small fragments of detached bone were present 
adjacent to the greater trochanter.  There was no x-ray 
evidence of osteomyelitis.  A January 1955 VA examination 
report reflects that the veteran had a granulomatous lesion 
of the right trochanter region.  VA treatment records further 
indicate that the veteran thereafter had sought treatment for 
his right hip since at least September 1978.  Correspondence 
from private physicians and private treatment records, dated 
from July 1980 to March 1981, also indicate that the veteran 
was treated for right hip disability.  A medical record from 
Robert Teitge, M.D., dated in July 1980, reflects that the 
veteran had a diagnosis of tuberculosis infection of the 
right hip.  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
correspondence from Patricia Dhar, M.D., dated in 
February 2000, and from Earl S. Rhind, M.D., dated in 
May 2001.  Dr. Dhar indicated that the veteran gave a history 
of old tuberculosis of the hip and two past surgeries.  The 
veteran also reported that his right hip had gotten worse 
during service.  The impression was that, based on the 
veteran's history, the veteran's right hip disease probably 
worsened during service.  Dr. Rhind opined that, based on a 
review of the record, the veteran was physically fit when he 
entered military service.  He indicated that perhaps 
tuberculosis in the right hip was activated, but the 
diagnosis was missed.  It was felt that the veteran's problem 
was traceable to his incomplete medical care while in 
military service.  Dr. Rhind indicated that he agreed with a 
February 2001 assessment by a VA physician's assistant, who 
reported that the veteran had had tuberculosis as a child and 
the right hip tuberculosis was aggravated by military 
service.  It was noted that the need for surgery during 
service was proof of the worsening.  

The Board finds that the February 2000 and May 2001 private 
opinions and the February 2001 letter from a VA physician's 
assistant constitute evidence that is new and material as 
defined by 38 C.F.R. § 3.156(a).  In short, this evidence 
tends to support the veteran's claim in a manner different 
from the evidence previously of record, particularly with 
respect to the question of whether an underlying condition 
worsened during the veteran's military service.  
Consequently, the evidence bears directly and substantially 
upon the issue at hand, is neither duplicative nor 
cumulative, and is so significant that it must be considered 
in order to decide fairly the merits of the underlying claim.  
38 C.F.R. § 3.156(a).  In other words, the evidence now tends 
to provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  To this extent, the appeal is allowed.

In deciding this application to reopen, the Board 
acknowledges the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This new law, which was passed during the 
pendency of the veteran's appeal, clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  It also eliminated the previous requirement that a 
claim be well grounded before VA's duty to assist arises.  In 
this regard, it should be pointed out that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even the 
Veterans Claims Assistance Act of 2000 recognizes this.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Consequently, 
because the Board may not address the underlying claim until 
new and material evidence has been presented, a remand to 
have the RO address the new law in the context of a claim to 
reopen is not necessary.  



ORDER

The application to reopen a claim of service connection for a 
right hip disability is granted.


REMAND

Having decided that the veteran's claim of service connection 
should be reopened, the Board turns to the underlying merits 
of the claim.  Given the enactment of the Veterans Claims 
Assistance Act of 2000, and the newly received evidence that, 
as noted above, suggests aggravation of a pre-existing 
tuberculous hip problem during the veteran's military 
service, the Board finds that further evidentiary development 
is required.  

As noted above, the available record shows that, when the 
veteran entered military service, his right hip was 
symptomatic, but no definite diagnosis was provided.  Indeed, 
x-ray examination of the hip was negative.  It was not until 
the veteran had been on active duty for more than a year that 
a definite problem was identified and surgery was performed 
to excise a lesion from the greater trochanter.  
Nevertheless, examiners such as Drs. Rhind and Dhar seem to 
indicate that the tuberculous process that was ultimately 
diagnosed had been aggravated by the veteran's military 
service, suggesting that it had indeed pre-existed his 
military service.  If this is so, the question of entitlement 
to service connection turns on whether the underlying disease 
process underwent a chronic worsening.  This question is made 
difficult by the suggestion in the veteran's service medical 
records that the in-service surgery was corrective in nature 
and was accomplished with good results and no loss of 
function.  It was not until many years later, in about 1978, 
that the veteran again had difficulties.  Dr. Rhind has 
suggested that the veteran's problems in service continued 
only because of incomplete care provided during service, 
which ultimately caused the veteran to "lose" his right 
hip.  Consequently, in order to better determine whether the 
veteran indeed experiences a disability due to a problem that 
either began or was made worse during his military service, 
and to comply with the requirements of the Veterans Claims 
Assistance Act of 2000, further evidentiary development is 
required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Development should include 
making reasonable efforts to obtain 
copies of any relevant records of 
treatment identified by the veteran.  

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an examination of his 
right hip by a physician with expertise 
in problems such as the veteran's.  The 
examiner should review the claims 
folder, including opinions by Drs. Rhind 
and Dhar, and any additional material 
obtained pursuant to the development 
outlined in paragraph 1 above, and take 
a thorough history from the veteran.  
Then, after any necessary testing is 
completed, and a current diagnosis is 
made, the examiner should provide 
opinions as to the following questions:

a.  Is it at least as likely as not that 
the veteran's current right hip 
difficulties are related to those noted 
in service, or is it more likely that 
his current difficulties are 
attributable to events that occurred 
subsequent to service?  

b.  If it is at least as likely as not 
that the veteran's current right hip 
difficulties are related to those noted 
in service, is it absolutely clear 
(i.e., obvious, manifest, or 
undebatable) that the disability noted 
in service pre-existed the veteran's 
entry into military service?  (If the 
examiner concludes that it is absolutely 
clear that the disease process that 
affected the right hip pre-existed 
service, he or she should give reasons 
for that conclusion, to include a 
discussion of any medical principles, 
and of any X-ray, physical, or other 
findings of record that support the 
conclusion.)

c.  If it is absolutely clear that the 
right hip process existed prior to 
service, is it at least as likely as not 
that the condition underwent a chronic 
or permanent (as opposed to a transient 
or temporary) increase in severity 
during service? (In offering an opinion 
on this matter, the examiner should 
comment on the in-service reports 
showing that the veteran was treated for 
a lesion of the greater trochanter that 
apparently was not shown on x-ray when 
the veteran was examined prior to 
military service, and the records which 
indicated that the surgery was 
corrective in nature with good 
functional results.)

d.  If it is absolutely clear that the 
right hip disease existed prior to 
service, and it is at least as likely as 
not that the condition underwent a 
chronic or permanent increase in 
severity during service, is it 
absolutely clear (i.e., obvious, 
manifest, or undebatable) that the 
increase in severity during service was 
due to the natural progress of the 
condition, or is it at least as likely 
as not that the disorder worsened during 
service beyond the natural progress?

A complete rationale for all opinions 
should be provided.

3.  The RO should review the report of 
the examination to ensure that the 
requirements set forth in paragraph 2 
above, have been satisfied.  If they 
have not, the report should be returned 
for necessary corrective action, as 
appropriate.

4.  After all required notification and 
development have been completed, the RO 
should take adjudicatory action on the 
claim of service connection.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

